The Chancellor.
When this motion was first made, it occurred to me complainant should have waived the answer under oath, when he filed his bill, and, not having done so, that he had made his election to proceed in the ordinary course, and could not afterwards avail himself of the right given by the statute. But this does not appear to be the construction given to the statute; for, after answer, complainant may dismiss his bill, and file a new bill, waiving defendant’s oath. Burras v. Looker, 4 Paige R. 227. Such being the case, the only effect of denying the motion would be to drive complainant to dismiss his bill and file another, at the expense of paying the costs of the present suit. Justice does not require the adoption of so rigid a rule, in the practice of the Court.
Motion granted, on paying $5 costs to defendant for opposing it.